BEST IMAGE POSSIBLE

   

The Law offices of Barry Feinstein® And Afiiiates’ ” BG.

February 23, 2021

CERTIFIED MAIL # 7019 2280 0001 7391 3256
Return Receipt Requested
Restricted Delivery

To the President, Treasurer, Clerk, Cashier, Secretary,
Agent or Other Person in Charge of the Business of
Sedgwick CMS

P.O. Box 14436

Lexington, KY 40512-4438

Re: Jane Larcom vs. Dollar Tree Stores, Inc.

Tormax Technologies, Dayton Hudson Corporation
cio Target Corporation and Sedgwick Claims Management

Essex Superior Court, C.A. Number: 2177CV00155B
Dear Sir or Madam:

Enclosed please find a Summons, Civil Tracking Order and a copy of a Complaint, the original
of which has been filed in Court.

Pursuant to the provisions of General Laws of Massachusetts, Chapter 223A, this notice and
enclosures constitute service of process upon said corporation.

You should give this matter your immediate attention by either referring it to your attorney or, if
you are insured, to your insurance company.

Your attention is specifically directed to the requirement of the necessity of filing an answer
within twenty (20) days of the service of the Summons upon you.

Very truly yours,
Attorney for the Plaintiff,

LA

Bary A. Geren Esquire

BARRY FEINSTEIN & AFFILIATES, P.C.
160 Lowell Street, P.O. Box 6049
Peabody, MA 01960

dey ee wos 5
Ty gee Mn aad on

THE LAW OFFICES OF BARRY FEINSTEIN & AFFILIATES, PC. + BO. BOX 6049, 100 LOWELL STREET, PEABODY, MA 01960
Phiove: (978) 531-7450 « Toll Free: (800) 262-9200 + FAX: (978) $31 7123 »* Email: barry@barryfeinstein.com « www.barryfeinstein.com

3/5/2021 12:00:00 AM a in Massachusetts only apes he 9/987 §80001 + Afitiaied Partners in ME, NH, crm 20210305075640

 
 

NOTICE TO DEFENDANT - You need not appear personally in court to answer the complaint, but if you claim to have a defense, either you or your
attorney must serve a copy of your written answer within 20 days as specified herein and also file the original im the Clerk’s Office.

3/5/2021 12:00:00 AM 302057987680001 §120210305075640

Case 1:21-cv-10451 Document 1-1 Filed 03/16/21 Page 2 of 20

(TO PLAINTIFF'S ATTORNEY: Please Circle Type of Action Involved: ~- TORT - MOTOR VEHICLE TORT -
CONTRACT - EQUITABLE RELIEF - OTHER.)

COMMONWEALTH OF MASSACHUSETTS

ESSEX, ss. SUPERIOR COURT
CIVIL ACTION
No, 2177CV00155B

Jane Larcom , Plaintiff(s)

Dollar Tree Stores, Inc., Tormax Technologies, Dayton Hudson
Corporation c/o Target Corporation and Sedgwick Claims

Mamageme nt a ccssscscsssssusssssssssessssscssnenescesesuavenareceecsetssseusuustssssssseseesee , Defendant(s)

SUMMONS
To the above named Defendant: Sedgwick Claims Management
You are hereby summoned and required to serve upon_Barry A. Feinstein ,
plaintiff's attorney, whose address is_100 Lowell Street, Peabody, MA 01960 , an answer to the
complaint which is herewith served upon you, within 20 days after service of this summons upon you, exclusive of the
day of service. If you fail to do so, judgment by default will be taken against you for the relief demanded in the

complaint. You are also required to file your answer to the complaint in the office of the Clerk of this court at

 

either before service upon plaintiff's attorney or within a reasonable time thereafter.

Unless otherwise provided by Rule 13 (a), your answer must state as a counterclaim any claim which you may
have against the plaintiff which arises out of the transaction or occurrence that is the subject matter of the plaintiff’ s
claim or you will thereafter be barred from making such claim in any other action.

WITNESS, Judith Fabricant, Esquire, at Salem, the .
day of , in the year of our Lord two thousand

 

NOTES:

1. This summons is issued pursuant to Rule 4 of the Massachusetts Rules of Civil Procedure.

2. When more than one defendant is involved, the names of all defendants should appear in the caption. If a separate summons is used for each
defendant, each should be addressed to the particular defendant.
 

Case 1:21-cv-10451 Document 1-1 Filed 03/16/21 Page 3 of 20

PROOF OF SERVICE OF PROCESS

Thereby certify and return that on ,20  ,1served acopy of
the within summons, together with a copy of the complaint in this action, upon the within-named
defendant, in the following manner (see Mass. R. Civ. P. 4 (d) (1-5):

 

 

 

 

Dated: , 20

N.B. TO PROCESS SERVER:-
PLEASE PLACE DATE YOU MAKE SERVICE ON DEFENDANT IN
THIS BOX ON THE ORIGINAL AND ON COPY SERVED ON DEFENDANT.

 

 

 

 

 

 

 

, 20

g
8

fly xm

Om ge

Te 258 = 3S Zz

a Ee. (|3 $6

EQ 5 5 S #

On pe A i 8

ee ae

oe

0 .-
sé
4 |
a“

3/5/2021 12:00:00 AM 302057987680001 5120210305075640
 

Case 1:21-cv-10451 Document 1-1 Filed 03/16/21 Page 4 of 20

 

DOCKET NUMBER

2177CV00155 B

CIVIL TRACKING ORDER
(STANDING ORDER 1- 88)

 

Trial Court of Massachusetts
The Superior Court

 

 

CASE NAME:
Larcom, Jane vs. Dollar Tree Stores, Inc. et al

Thomes H. Driscoll, Jr, Clark of Courts

 

T°. Sedgwick Management Services, Inc.
No addresses available

 

COURT NAME & ADDRESS
Essex County Superior Court - Newburyport
145 High Street
Newburyport, MA 01950

 

than the deadlines indicated.

TRACKING ORDER -F - Fast Track
You are hereby notified that this case is on the track referenced above as per Superior Court Standing
Order 1-88. The order requires that the various stages of litigation described below must be completed not later

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

This case is assigned to

 

 

 

 

 

STAGES OF LITIGATION DEADLINE

SERVED BY FILED BY HEARD BY
Service of process made and return filed with the Court O8/17/2021
Response to the complaint filed (also see MRCP 12) 06/16/2021
All motions under MRCP 12, 19, and 20 06/16/2624 OF AN6/2021 08/16/2021
All motions under MRCP 15 06/16/2021 O7/16/2021 08/16/2021
neeeatodes Meitied and depositions served and non-expert 12/13/2024
All motions under MRCP 56 01/1 2/2022 02/11/2022
Final pre-trial conference held and/or firm trial date set 06/13/2022
Case shall be resolved and judgment shall issue by 4 62/16/2023

The final pre-trial deadline is not. the scheduled date of the conference. You will be notified of that date at a later time.

Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.

 

DATE ISSULQ

ASSISTANT CLERK

PHONE

02/49/2024 Anne Mitchell

 

 

(978)462-4474

 

 

 

eteTine Printed: We4 202! 44 AB

3/5/2021 12:00:00 AM

302057987680001

 

SCVORE ONAN

§120210305075640

 

 
BEST IMAGE POSSIBLE

And Affiliates®* Bc,

Ce hema aaNet aaa

 

Clerk of the Court, Civil
Essex Superior Court
56 Federal Street
Salem, MA 01970

Re: Jane Larcom vs. Dollar Tr e Stores, Inc.
Tormax Technologies, Dayton Hudson Corporation

clo Taraet Corporation and Sedanior Clee herent
Essex Superior Court, C.A. Number:
Dear Sir or Ms:
Please find the following for filing in the above-referenced action:
4, Plaintiffs Complaint and Jury Trial Demand.
2. Civil Action Cover Sheet:
3. Counsel Certification;
4, Check in the amount of $300.00 for filing fee and four (4) Summonses.

It is requested that you please notify this office on the Civil Action No. that has been assigned to

   

this case.
Very truly yours,
THE LAW OFFICES OF
BARR’ i IN & AFFILIATES_P.C. oo
me Tn
Bar squire So
om of
BAF/ts win
oft
B37
aS

THE LAW OFFICES OF BARRY FEINSTEIN & AFFILIATES, PC. «PO. BOX 6049, 100 LOWELL STREET, PEABODY, MA 01960
Phone; (978) 531-7450 « Toll : (800) 262-9200 « FAX: inal ba barryfeinstein.com§ { 2OQ1030808 mt
3/5/2021 12:00:00 ANT °™) 262-9200 - FAX sey BHo BPE E bea bamy@ GEA,

 

rele RSE Ro
THE LAW OFFICES OF
BARRY FEINSTEIN

& AFFILIATES, B.C,
100 LOWELL STREET
P.O. BOX 6049
PEABODY, MA 01961-6049

(978) 531-7450

 

Case 1:21-cv-10451 Document 1-1 Filed 03/16/21 Page 6 of 20

COMMONWEALTH OF MASSACHUSETTS

DOLLAR TREE STORES, INC.,
TORMAX TECHNOLOGIES, DAYTON HUDSON CORPORATION

SERVICES, INC.

Defendants.

PLAINTIFF'S COMPLAINT AND DEMAND FOR JURY TRIAL

Parties

Massachusetts.
County, Massachusetts.
Texas.

business in Minneapolis, MN.

2554

afiS X

+

SO 2 d 49! 934 {202 :
LYNG YG.u3s

 

 

3/5/2021 1

 

 

2:00:00 AM 302057987680001

cad

§120210305075640

Essex , ss. ESSEX SUPERIOR COURT

JANE LARCOM B
Plaintiff,

V.

cio TARGET CORPORATION and SEDGWICK CLAIMS MANAGEMENT

1. The Plaintiff, Jane Larcom is an adult individual residing in Beverly, Essex County,

2. The Defendant, Dollar Tree Stores, Inc. is a corporation doing business within the
Commonwealth of Massachusetts with a principal place of business in Danvers, Essex

a. The Defendant, Tormax Technologies is a corporation doing business within the
Commonwealth of Massachusetts with a principal place of business in San Antonio,

4. The Defendant, Dayton Hudson Corporation c/o Target Corporation is a corporation
doing business within the Commonwealth of Massachusetts with a principal place of

 

 
 

THE LAW OFFICES OF
BARRY FEINSTEIN
& AFFILIATES, F-C.
100 LOWELL STREET
B.O. BOX 6049
PEABODY, MA 01961-6049

(978) 531-7450

 

 

Case 1:21-cv-10451 Document 1-1 Filed 03/16/21 Page 7 of 20

5. The Defendant, Sedgwick Claims Management Services, Inc. is an insurance company
doing business within the Commonwealth of Massachusetts with a principal place of
business in Lexington, Kentucky.

COUNT | NEGLIGENCE vs. DOLLAR TREE STORES INC.
ee RR, FIN.

6. At ail times relevant to this Complaint, including on July 31, 2020 the Defendant, Dollar
Tree Stores, Inc., controlled, managed, operated and was legally responsibie for the
condition of the property located at 230 Independence Way, Danvers, Essex County,
Massachusetts (“the PREMISES’).

fs At all times relevant to this Complaint, including on July 31, 2020, the Plaintiff, Jane
Larcom was in the exercise of all due care to ensure her safety and the safety of

others.

8. As a direct and proximate result of the Defendant, Dollar Tree Stores, Inc’s negligence
the plaintiff, Jane Larcom suffered, continued to suffer and will suffer in the future,
personal injuries causing her to endure continued medical care and treatment and
emotional and physical pain and suffering, out-of-pocket expenses, including, but not
limited to, medical expenses and loss of enjoyment of life.

WHEREFORE, the plaintiff, Jane Larcom demands that that this Court enter judgement
in her favor against the defendant, Dollar Tree Stores, Inc. in a sum which fairly and
adequately compensates for the plaintiff's injuries and damages, including cost of this
action, a reasonable attorney's fee and such other relief as this Court may deem just

COUNT II BREACH OF EXPRESS WARRANTY v. DOLLAR TREE STORES, INC.
SE VT APRESS WARRANTY v. DOLL IMIES

9. The Plaintiff, Jane Larcom repeats and realleges each of the allegations of paragraphs
1 through 8 hereof, and incorporates same as part of this count.

 

10. As a direct, proximate and foreseeable result of the Defendant, Dollar Tree Stores,
Inc's breach of express warranty in the said accident on July 31, 2020, the Plaintiff,
Jane Larcom suffered, continues to suffer, and will suffer in the future, personal injuries
causing her to endure continued medical care and treatment, emotional and physical
pain and suffering, medical expenses: and loss of enjoyment of life.

 

3/5/2021 1

2:00:00 AM 302057987680001 §120210305075640

 
 

THE LAW OFFICES OF
BARRY FRINSTEIN
& AFFILIATES, EC.
100 LOWELL STREET
FE.O. BOX 6049
PEABODY, MA 01961-6049

(978) 531-7450

 

 

3/5/2021 1

44.

12.

13.

14.

15.

2:00:00 AM

 

Case 1:21-cv-10451 Document 1-1 Filed 03/16/21 Page 8 of 20

WHEREFORE, the plaintiff, Jane Larcom demands that that this Court enter judgement
in her favor against the defendant, Dollar Tree Stores, Inc. in a sum which fairly and
adequately compensates for the plaintiff's injuries and damages, including costs of this
action, a reasonable attorney’s fee and such other relief as this Court may deem just.

COUNT fil BREACH OF IMPLIED WARRANTY v. DOLLAR TREE STORES, INC.

The Plaintiff, Jane Larcom repeats and realleges each of the allegations of paragraphs
1 through 10 hereof, and incorporates same as part of this count.

As a direct, proximate and foreseeable result of the Defendant, Dollar Tree Stores,
Inc’s breach of implied warranty in the said accident on July 31, 2020, the Plaintiff,
Jane Larcom suffered, continues to suffer, and will suffer in the future, personal injuries
causing her to endure continued medicai care and treatment, emotional and physical
pain and suffering, medical expenses; and loss of enjoyment of life.

WHEREFORE, the plaintiff, Jane Larcom demands that that this Court enter judgement
in her favor against the defendant, Dollar Tree Stores, Inc. in a sum which fairly and
adequately compensates for the plaintiff's injuries and damages, including costs of this
action, a reasonable attorney’s fee and such other relief as this Court may deem just.

COUNT IV NEGLIGENCE vs. TORMAX TECHNOLOGIES
SEE SE ENE VS. TORMAA LECHNOLOGIES

The Plaintiff, Jane Larcom repeats and realleges each of the allegations of paragraphs
1 through 12 hereof, and incorporates same as part of this count.

At all times relevant to this Complaint, including on July 31, 2020 the Defendant,
Tormax Technologies controlled, managed and operated the automated door and was
legally responsible for the condition of said automated door located at 230
Independence Way, Danvers, Essex County, Massachusetts (“the PREMISES’).

At all times relevant to this Complaint, including on July 31, 2020, the Plaintiff, Jane
Larcom was in the exercise of all due care to ensure her safety and the safety of
others.

302057987680001 §120210305075640

 

 

 
 

THE LAW OFFICES OF
BARRY FEINSTEIN
& AFERLIATES, P.C.
100 LOWELL STREET
P.O. BOX 6049
PEABODY, MA 01961-6049

(978) 531-7450

 

 

3/5/2021 4

16.

17.

18.

19.

20.

»-00:00 AM

Case 1:21-cv-10451 Document 1-1 Filed 03/16/21 Page 9 of 20

As a direct and proximate result of the Defendant, Tormax Technologies’ negligence
the plaintiff, Jane Larcom suffered, continued to suffer and wil! suffer in the future,
personal injuries causing her to endure continued medical care and treatment and
emotional and physical pain and suffering, out-of-pocket expenses, including, but not
limited to, medical expenses and loss of enjoyment of life.

WHEREFORE, the plaintiff, Jane Larcom demands that that this Court enter judgement
in her favor against the defendant, Tormax Technologies in a sum which fairly and
adequately compensates for the plaintiff's injuries and damages, including costs of this
action, a reasonable attorney's fee and such other relief as this Court may deem just.

COUNT V BREACH OF EXPRESS WARRANTY v. TORMAX TECHNOLOGIES

The Plaintiff, Jane Larcom repeats and realleges each of the allegations of paragraphs
1 through 16 hereof, and incorporates same as part of this count.

As a direct, proximate and foreseeable result of the Defendant, Tormax Technologies
breach of express warranty in the said accident on July 31, 2020, the Plaintiff, Jane
Larcom suffered, continues to suffer, and will suffer in the future, personal injuries
causing her to endure continued medical care and treatment, emotional and physical
pain and suffering, medicat expenses; and loss of enjoyment of life.

WHEREFORE, the plaintiff, Jane Larcom demands that that this Court enter judgement
in her favor against the defendant, Tormax Technologies in a sum which fairly and
adequately compensates for the plaintiff's injuries and damages, including costs of this
action, a reasonable attorney's fee and such other relief as this Court may deem just.

COUNT VI BREACH OF IMPLIED WARRANTY v. TORMAX TECHNOLOGIES

The Plaintiff, Jane Larcom repeats and realleges each of the allegations of paragraphs
1 through 18 hereof, and incorporates same as part of this count.

As a direct, proximate and foreseeable result of the Defendant, Tormax Technologies
breach of implied warranty in the said accident on July 31, 2020, the Plaintiff, Jane
Larcom suffered, continues to suffer, and will suffer in the future, personal injuries
causing her to endure continued medical care and treatment, emotional and physical
pain and suffering, medical expenses; and loss of enjoyment of life.

302057987680001 §120210305075640

 
 

 

THE LAW OFFICES OF
BARRY FEINSTEIN
& AFFILIATES, PC.
100 LOWEEL STREET
PO. BOX 6049
PEABODY, MA 01961-6049

(978) 531-7450

 

4

 

3/5/2021 1

a

21.

22.

23.

24.

25.

2:00:00 AM 302057987680001 ©

Case 1:21-cv-10451 Document 1-1 Filed 03/16/21 Page 10 of 20

WHEREFORE, the plaintiff, Jane Larcom demands that that this Court enter judgement
in her favor against the defendant, Tormax Technologies in a sum which fairly and
adequately compensates for the plaintiff's injuries and damages, including costs of this
action, a reasonable attorney’s fee and such other relief as this Court may deem just.

COUNT VII NEGLIGENCE vs. DAYTON HUDSON CORPORATION c/o TARGET
CORPORATION

The Plaintiff, Jane Larcom repeats and realleges each of the allegations of paragraphs
1 through 20 hereof, and incorporates same as part of this count.

 

At all times relevant to this Complaint, including on July 31, 2020 the Defendant,
Dayton Hudson Corporation c/o Target owned controlled, managed and was legally
responsible for the condition of the property located at 230 Independence Way,
Danvers, Essex County, Massachusetts (“the PREMISES’).

At all times relevant to this Complaint, including on July 31, 2020, the Plaintiff, Jane
Larcom was in the exercise of all due care to ensure her safety and the safety of
others.

As a direct and proximate result of the Defendant, Dayton Hudson Corporation c/o
Target’s negligence the plaintiff, Jane Larcom suffered, continued to suffer and will
suffer in the future, personal injuries causing her to endure continued medical care and
treatment and emotional and physical pain and suffering, out-of-pocket expenses,
including, but not limited to, medical expenses and loss of enjoyment of life.

WHEREFORE, the plaintiff, Jane Larcom demands that that this Court enter judgement
in her favor against the defendant, Dayton Hudson Corporation c/o Target ina sum
which fairly and adequately compensates for the plaintiff's injuries and damages,
including costs of this action, a reasonable attorney's fee and such other relief as this

Court may deem just.

COUNT Vill BREACH OF EXPRESS WARRANTY vy. DAYTON HUDSON
CORPORATION cfo TARGET CORPORATION

ee Cio TARGET CORPORATION

The Plaintiff, Jane Larcom repeats and realleges each of the allegations of paragraphs
1 through 24 hereof, and incorporates same as part of this count.

§120210305075640

 
 

 

THE LAW OFFICES OF
BAREY FEINSTEIN
& AFFILIATES, B.C.
100 LOWELL STREET
E.O. BOX 6049
PEABODY, MA 01961-6049

(978) 531-7450

 

 

3/5/2021 4

26.

Zt:

28.

29.

30.

2:00:00 AM

Case 1:21-cv-10451 Document 1-1 Filed 03/16/21 Page 11 of 20

As a direct, proximate and foreseeable result of the Defendant, Dayton Hudson
Corporation c/o Target Corporation breach of express warranty in the said accident on
July 31, 2020, the Plaintiff, Jane Larcom suffered, continues to suffer, and will suffer in
the future, personal injuries causing her to endure continued medical care and
treatment, emotional and physical pain and suffering, medical expenses: and loss of
enjoyment of life.

WHEREFORE, the plaintiff, Jane Larcom demands that that this Court enter judgement
in her favor against the defendant, Dayton Hudson Corporation c/o Target Corporation
in a sum which fairly and adequately compensates for the plaintiff's injuries and
damages, including costs of this action, a reasonable attorney's fee and such other
relief as this Court may deem just.

COUNT IX BREACH OF IMPLIED WARRANTY v. DAYTON HUDSON
CORPORATION c/o TARGET CORPORATION

The Plaintiff, Jane Larcom repeats and realleges each of the allegations of paragraphs
1 through 26 hereof, and incorporates same as part of this count.

As a direct, proximate and foreseeable result of the Defendant, Dayton Hudson
Corporation c/o Target Corporation breach of implied warranty in the said accident on
July 31, 2020, the Plaintiff, Jane Larcom suffered, continues to suffer, and will suffer in
the future, personal injuries causing her to endure continued medical care and
treatment, emotional and physical pain and suffering, medical expenses; and loss of
enjoyment of life.

WHEREFORE, the plaintiff, Jane Larcom demands that that this Court enter judgement
in her favor against the defendant, Dayton Hudson Corporation c/o Target Corporation
in a sum which fairly and adequately compensates for the plaintiff's injuries and
damages, including costs of this action, a reasonable attorney’s fee and such other
relief as this Court may deem just.

COUNT X

The Plaintiff, Jane Larcom reiterates and repeats paragraph numbers 14 through 28
herein as if expressly set forth in their entirety.

The Defendant, Sedgwick Claims Management Services, Inc. is a business entity as
defined by Massachusetts General Laws Chapter 93A and 176D.

302057987680001 §120210305075640

 
 

 

THE LAW OFFICES OF
BARRY FEINSTEIN
& AFFILIATES, E:C.
100 LOWELL STREET
BO, BOX 6049
PEABODY, MA 01961-6049

(978) 531-7480

 

3/5/2021 f

| Case 1:21-cv-10451 Document 1-1 Filed 03/16/21 Page 12 of 20

 

31.

32.

2:00:00 AM

On December 14, 2020 the Plaintiff, Jane Larcom forwarded to the defendant Sedgwick
Claims Management Services, Inc a demand letter pursuant to Massachusetts General
Laws Chapter 93A and 176D (See exhibit “A” attached hereto.)

The Defendant, Sedgwick Claims Management Services, Inc’s failure to adequately
and properly respond with a tender of a reasonable settlement offer constitutes bad
faith and unfair and deceptive settlement practice.

WHEREFORE, the Plaintiff, Jane Larcom demands judgment against the Defendant,
Sedgwick Claims Management Services, Inc in a sum to make the Plaintiff, Jane
Larcom substantially whole including double or treble damages and attorney's fees in
accordance to Massachusetts General Laws chapter 934A, plus interest and costs.

THE PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL COUNTS AND CLAIMS.

 

The Plaiptiff, Jane Larcom
by her Attofne

f

Baye vas nf. .O, #161620)
TH FRC F

BARRY FEINSTEIN & AFFILIATES, P.C.
100 Lowell Street

P.O. Box 6049

Peabody, MA 01961-6049
978) 531-7450

 

iS X3$$3

SO2 co 41 934 |ze7
oh
Osa

L8NO3 Yeiy:

302057987680001 §120210305075640

 
 

 

ary

ine
Sh

or

nd

 

December 14, 2020
Sedgwick CMS
P.O. Box 14436
Lexington, KY 40512-4436
Attention: Davon Kent, Claims Adjuster
RE: My Client: Jane Larcom
Your Insured: Dollar Tree Stores
Date of Incident: July 31, 2020
Your Claim #: 30205798768-0001
Dear Mr. Kent:
Enclosed please find the following with respect to the above-mentioned matter:
1. Report from Cataldo Ambulance dated July 31, 2020;
2. Bill from Cataldo Ambulance in the amount of $2,345.00:
3. Records from Beverly Hospital dated July 31, 2020 through August 2, 2020;
4. Bills from Lahey Hospital & Medical Center totaling $13,580.32.

5. Records from Lahey Hospital for Lahey Health at Home dated through September
16, 2020;

8. Bills from Lahey Hospital & Medical Center (bills for Lahey Health at Home) totaling
$1,785.24

7. Photographs of Ms. Larcom’s injuries.
8. Danvers Police Report.
To recount the circumstances of this matter:

On Friday, July 31, 2020, at approximately 3:30 p.m., Ms. Larcom entered Dollar Tree
i. Store #02036 located at 230 Independence Way Danvers, MA when the right hand side of

gét separated fram her and she fell head first inside the doorway.

Enclosed please find photographs depicting where Ms, Larcom fell.

THE LAW OFFICES OF BARRY FEINSTEIN & AFFILIATES, PC. « PO. BOX 6049, 100 LOWELL STREET, 5 Aabons 5B 40,
Phone: (978) 531-7450 © Toll Free: (800) 262-9200 « Fay: (973,43 $97 68008 Parry @barytfeinstein.con 12O24030407: :
3/5/2021 12:00:00 AM (302087

MY SET Pita tie Dil ee et a en gs ees
 

Case 1:21-cv-10451 Document 1-1 Filed 03/16/21 Page 14 of 20

Sedgwick CMS
December 14, 2020
Page 2.

It should be noted that the Store manager Matthew Currivan was well aware of this
unfortunate incident,

Further you will note Ms. Larcom’s friend Tammy Garceau indicated to my office that she pulled
up to the curb in front of the store to let Ms. Larcom out of the car, she got Ms. Larcom’s walker
and made sure she was okay and stable. Ms. Garceau then entered her car and pulled into a

parking space near the front of the store, when she exited her vehicle and approached the door,
she observed Ms. Larcom down on the round and the doors were still active which ctosed

on Ms. Larcom’s lower legs and feet and she was on the carpet inside the door.

| would like to draw your attention to the report from Cataldo Ambulance which states “Pt. found
sitting on floor of doorway fo the Dollar Tree Store, C&A Pt A&O x4. Pt. did not ambulate on scene

 

 

negative for blood thinners. Pt. denied nausea and blurred vision. Pt. denied neck and back pain:
c-collar applied on scene. Pt. complained of shortness of breath while enroute to the hospital:
EMS coached Pt with slow deep breaths which remedied the SOB. Pt. complained of dizziness
upon arrival at the hospital. Pt. vitals BP 190/100 HR: 114 RR 17 02 sat 98% RA. Pt. skin pink,
warm and dry. Pt. calm and cooperative on Scene and for duration of transport.”

Liability in this instance clearly rests on the shoulders of your insured.

You will note by the enclosed, Ms. Larcom sustained a head injury, hematoma and abrasion
on her forehead, fractured hose, severe facial abrasions and bruising and abrasions to her

hands and both knees.

| would like ta draw your attention to the Emergency Room records wherein they state “91-year-
old female presenting to the emergency department after mechanical fall. She has ecchymosis
and abrasion to the right forehead and nasal bridge with no septal hematoma, no neurological
deficits, no C,T or L-spine tenderness bruising or step-offs. C-collar is in place. CT without
intracranial hemorrhage or C-spine fracture. There is no other facial injuries, no midface
tenderness or instability suggestive or orbital wall fracture, maxillary or mandibular fracture,”

3/5/2021 12:00:00 AM 302057987680001 §120210305075640

 

 
 

 

Case 1:21-cv-10451 Document 1-1 Filed 03/16/21 Page 15 of 20

Sedgwick CMS
December 14, 2020
Page 3.

“CT Head WO Contrast Clinical History: “Fall, hit head with abrasion in hematoma to forehead
COMPARISON: Comparison study is dated 07/13/2020. TECHNIQUE: Thin section axial
images through the head were performed. Coronal reconstructions were also obtained. To my
knowledge the head CT was performed within 24 hours of the patient's arrival. FINDINGS:
Ventricles, sulci and cisterns, Ventricles and sulci are prominent, representing age-related
tissue loss. Cerebral and cerebellar parenchyma, brainstem: There is no intracerebral
hemorrhage or acute large vessel territorial infarct. There is stable mild confluent periventricutar
and subcortical white matter low attenuation, a nonspecific finding, most likely sequela of small-
vessel ischemic disease given the patient's age. There is no mass effect, or midline shift. Extra-
axial spaces: There is no abnormal extra-axial fluid. Vascular: Atherosclerotic calcifications of
the cavernous internal carotid arteries are noted. Bones/paranasal sinuses/soft tissues. Right
frontal subgaleal hematoma is noted. There are bilateral mildly displaced nasal bone fractures,
associated with overlying soft tissue sweiling. No displaced calvarial fractures seen. Bony nasal
septal deviation to the left associated with bony spur noted. Imaged paranasal sinuses and
mastoid air cells are aerated. Images paranasal sinuses and mastoid air cells are aerated.
Globes: Patient is status post bilateral lens implants: IMPRESSION: No evidence of acute
intracranial hemorrhage ~ Right frontal subgaleal hematoma without displaced calvarial
fracture. Mildly displaced bilateral nasal fractures associated with overlying soft tissue

swelling.”

 

| would like to direct your attention to the ED Triage notes wherein they state “Pt BIBA, per ems
pt. was at a store when the doors closed on her and she was knocked over, Pt. reports hitting her

head. Pt. noted to have a hematoma to her forehead.

You will note that Ms. Larcom incurred approximately $17,710.56 in medical bills. Her treatment
included an inpatient hospitalization.

As you know, Ms. Larcom will be left with ongoing problems for the quality of her life,
compounded by the potential future arthritic issues.

Ms. Larcom 91 years ald. According to the U.S. Life Charts, she is expected to live approximately
another 5 years and this incident has destroyed any quality of fife for her remaining years.

Considering the severity of the injuries sustained, and the medical charges incurred, claim is
hereby made in the amount of $225,000.00 as full and final setilemeni of this claim.

| hereby make formal demand on Sedgwick Claims Management Services, Inc. for relief of

damages for my client, Jane Larcom pursuant to the Massachusetts General Laws Chapters

93A and 176D. You are further notified that Massachusetts General Laws Chapter 93A
provides for multiple damages, attorney's fees and the cost of litigation. Because the Statute
requires that a demand letter such as this be sent prior to initiating suit on behalf of the
Consumer Plaintiff, | am writing to offer you the opportunity to present my client within thirty
days of receipt, with a prompt, fair and equitable settlement offer. 7

3/5/2021 12:00:00 AM 30205798768000 1 : §120210305075640
 

Case 1:21-cv-10451 Document 1-1 Filed 03/16/21 Page 16 of 20

Sedgwick CMS
December 14, 2020
Page 4,

Kindly contact me upon your review of the enclosed so that we may discuss the disposition of this
matter,

! will await your return,

Very truly yours,

BAFAs
Encs.
Certified Mail # 7019 2280 0001 7391 3829

 

3/5/2021 12:00:00 AM 302057987680001 §120210305075640
 

 

THE LAW OFFICES OF
BARRY FEINSTEIN
& AFFILIATES, B.C.
100 LOWELL STREET
P.O, BOX 6049
FEABODY, MA 01961-6049

(978) 531-7450

Case 1:21-cv-10451 Document 1-1 Filed 03/16/21 Page 17 of 20

COMMONWEALTH OF MASSACHUSETTS

Essex , ss. ESSEX SUPERIOR COURT
C. A. No.
JANE LARCOM
Plaintiff,
V.

DOLLAR TREE STORES, iNC.,
TORMAX TECHNOLOGIES, DAYTON HUDSON CORPORATION
clo TARGET CORPORATION and SEDGWICK CLAIMS MANAGEMENT

SERVICES, INC.

CERTIFICATION OF COMPLIANCE WITH RULE 5 OF THE UNIFORM
RULES ON DISPUTE RESOLUTION

|, Barry A. Feinstein, attorney for the Plaintiff, Jane Larcom in accordance
with Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute
Resolution (SJC Rule 1:18) which states in part:

Attorney shail: provide their clients with this information about
court-connected dispute resolution services: discuss with their
clients the advantages and disadvantages of the various methods
of dispute resolution; and certify their compliance with this
requirement on the civil cover sheet or its equivalent...,

| hereby certify that i have complied with this requirement by notifying my

client(s) and the insurer of the opfiafisvo rate dispute resolution.

   
 
 

 

    

 

THE LAW OFFICES OF
BARRY FEINSTEIN & AFFILIATES, P.C.
100 Lowell Street
P.O. Box 6049
Peabody, MA 01961-6049

Barbf A. FeinsteinfiB ie
|

 

 

3/5/2021 1

2:00:00 AM 302057987680001 §120210305075640

 
 

 

Case 1:21-cv-10451 Document 1-1 Filed 03/16/21 Page 18 of 20

 

 

 

 

 

, ~ DOCKET NUWGER Trial Court of Massachusetts
| CIVIL ACTION COVER SHEET The Suparior Gourt 2
PLAINTIFF(S}: Jane Larcom COUNTY
ADDRESS: 105 Cherry Hill Drive Essex

 

   
  
 
   
  
  
   
  
    
  
 
 
   
 
 

 

 

Beverly, MA 01915 DEFENDANTS: Dollar Tree Stores, Inc. Tormax

Technologies, Dayton Hudson Corporation c/o

ATTORNEY: Barry A. Feinstein Target Corp. and Sedgwick Claims Management

ACRES? 100 Lowell Street ADDRESS: 230 Independence Way, Danvers, MA

Peabody, MA 01960 "12859 Westmore Rd, San Antonio, TX. P.O. Box

 

9456 Minneapolis, MN . P.O. Box 14436
Lexington, KY ,

 

 

 

 

BBO:
TYPE OF ACTION AND TRACK DESIGNATION (see reverse aide)
CODE NO. TYPE OF ACTION (specify) TRACK HAS A JURY CLAIM BEEN MADE?
BO3 ' Personal Injury _#F kk] YES [J]No

*tf "Other" please describe:

Is there a claim under G.L. e, 5347 , Is this a class action under Mass. R, Civ. P, 237
[3 YEs L} No _. (YES. Kk] NOL

"STATEMENT OF DAMAGES PURSUANT TO G.L. c. 242, §3A

The following is a full, itemized and detailed statement of the facts on which the undersigned ptaintiff or plaintiffs counsel relies te determine money damages.
For this form, disregard double or treble damage claims: indicate single damages only.

     
 
 
 

TORT CLAIMS
{attach additional sheets, as necessary)
A. Documented medical expenses to date:
1. Total hospital expenses ooo. cccsccscsssscsccces versa pencennessMPGREREPTSRTSPEO TINTS csuccuseeegeartSASIARATRORTERSENERT g. 13,580. 32
2. Total doctor expenses ............ ors we = §
3. Total chiropractic expenses ....... Haaren iategryenseeieueeeaieay§ ge

4. Total physical therapy expenses Bt cen spasraes Pre
5. Total ather expenses (describe below) Gataldo Ambulance & Late

SE, 130224

"Subtotal (A): §17, 710-56

 

8. Documented Jost wages and compensation to date ........- “rrrereanrneatecccnniantesaacncsraneteratacstueesesttaaatrana rent carstiatenses mietatestianpssiatertssetuaee se, fi
C, Dacumented property damages to date Tid “HGS TEeeh ss EE Sa aR ce nena aennne en HN AELET ECE CEHTSESPE AS SIELGEEoaaeccomsssososc ares $
D. Reasenably anticipated future medical and NOSpltal CXPENSES .....-crrcsercrsesetssseressiesstiniorunenen een sts 5
E.. Reasonably anticipated lost Wages ...... Freee mennarenestassectinesesanaeeestatenstonsaseatssaneeeassasansstieessqmasstsstuacssrussavensertaisisaseessss ise $
F. Other documented items of damages (describe below) “eetrennenne qantas coesigseencecarsatencanmataassnonnscdasetocniasdsenue gy seaethesssaseqtatecossetueteananesareetibcsaseeses, 4 :

G. Briefly describe plaintiffs injury, including the nature and extent of injury: fn .
Head injury, hematoma and abrasion on forehead,fractured nose, severe 1 ite? 2

facial abrasions and bruising and abrasions to handé and both knees, TOTAL (AF}$

CONTRACT CLAIMS

(attach additional sheets as necessary) a
ry This action includes a claim involving collection of a debt incurred pursuant to a revolving credit agreement. Mass. R. Civ. P. 8. f(a).
Provide a detailed description of elaimés): —
ope TOTAL: $

Signature of Attorney/ Unrepresented Plaintiff: X Date:

RELATED ACTIONS: Please provide the case number, case name, and county of any related actions pending in the Superior Court

 

CERTIFICATION PURSUANT TO SJC RULE 1:18
| hereby certify that | have complied with requirements-ef Rute the Supreme Judicial Caurt Uniform Rules on Dispute Resolution (SJC-
Rule 1:18) requiring that | provide my clients with information dispute resolution services and discuss with them the
advantages and disadvantages of the various methodg of

   
 
 
 

 

Signature of Attorney of Record: X Date: 2/10/2021

3/5/2021 12:00:00 AM 302057987680001 §120210305075640
 

Case 1:21-cv-10451 Document 1-1 Filed 03/16/21 Page 19 of 20

(LQ PLAINTIFP’S ATTORNEY: Please Circle Type of Action Involved: - TORT - MOTOR VEHICLE TORT -
CONTRACT - EQUITABLERELIEF - OTHER.)

COMMONWEALTH OF MASSACHUSETTS

ESSEX, ss. SUPERIOR COURT
: : CIVIL ACTION
Es No.
&
po
es
BHF enenagnennasnonvnseenevsvena nunca gates yest) wseeacenrssonaeecoreecercoseseasooscccour > Plaintiff(s)
ve
Aenean evaeraaneseceeshatenenanesretatsasrdenssatisasiauadevdvecennnesnrsvastansvensavispavavavavaensntacgavavevensese couse , Defendant(s)
SUMMONS

To the above nameil Defendant:

 

You are hereby summoned and required to serve upon ;

plaint, but if you claim to have a defeuse

plaintiff’s attorney, whose address is : , an answer to the
complaint which is herewith served upon you, within 20 days after service of this summons upon you, exclusive of the
day of service. If you fail to do so, judgment by default will be taken against you for the relief demanded in the

complaint. You are also required to file your answer to the complaint in the office of the Clerk of this court at

ays as specified herein and also file the original in the Clork’s Office.

either before service upon plaintiff's attorney or within a reasonable time thereafter,

 

Unless otherwise provided by Rule 13 (a), your answer must state as a counterclaim any claim which you may
have against the plaintiff which arises out of the transaction or occurrence that is the subject matter of the plaintiff’s
claim or you will thereafter be barred from making such claim in any other action.

WITNESS, Judith Fabricant, Esquire, at Salem, the .
day of , in the year of our Lord two thousand

- You need not appear personally in court to answer the com

a copy of your written answer within 20 d.

 

NOTICE TO DEFENDANT

aliormey must serve

NOTES:

1, This summons is issued pursvant to Rule 4 of the Massachusetts Rules of Civil Procedure.

2. When more than one defendant is involved, the names of all defendants should appear in the caption. If a separate summons is used for each
defendant, each should be addressed to the particular defendant.

3/5/2021 12:00:00 AM 302057987680001 §120210305075640

 
 

 

Case 1:21-cv-10451

The Law offices of

Barry Feinstein*

3/16/21 Page 20

cn eas 7OL4 2280 ODGL 7392 3256

 

Sedgwick CMS
P.O. Box 14436
Lexington, KY 40512-4436

3/5/2021 12:00:00 AM

302057987680001

of 20 aes,

Fo
a

EIRLT-C1LA

FIRST. CLASS

 

wets § 007.56?

URES ES Tob 22 UL aT
A VAL ED FROM oe COLL gbudé

aes : => Us POSTAGE

  

EOS

a *

aot
tw My a i £
tad : G Aa a al Fatma

=" US POSTAGE
uz ap $ 001.60°

WERE: edoiteszes ~ fen 95 2024
time MAILED FROMPZIP CODE Br 9q0

§120210305075640

 
